UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4468
FREDDIE LEE GILL, SR.,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
                  David A. Faber, District Judge.
                           (CR-00-185)

                  Submitted: November 12, 2002

                      Decided: December 3, 2002

       Before NIEMEYER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Mary Lou Newberger, Federal Public Defender, Brian J. Kornbrath,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Monica K.
Schwartz, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.
2                        UNITED STATES v. GILL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Freddie Lee Gill, Sr., appeals the district court’s order revoking his
supervised release and sentencing him to twenty-four months impris-
onment. Gill’s counsel has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), raising one issue but representing
that, in his view, there are no meritorious issues for appeal. Gill has
filed a pro se supplemental brief merely citing to 4th Cir. R. 36(c),*
which we find meritless. Finding the issue raised by counsel is with-
out merit and discerning no other error in the record below, we affirm.

   Generally, we review the district court’s decision to revoke super-
vised release for an abuse of discretion. United States v. Copley, 978
F.2d 829, 831 (4th Cir. 1992). However, because Gill did not object
to the sentence in the district court, we review for plain error, see
United States v. Olano, 507 U.S. 725, 732-37 (1993) (finding relief
available only if error is plain, affects substantial rights, and seriously
affects the fairness, integrity, or public reputation of judicial proceed-
ings), and find none. See United States v. Davis, 53 F.3d 638, 642
(4th Cir. 1995).

   In accordance with Anders, we have reviewed the record for revers-
ible error and found none. We therefore affirm the district court’s
order revoking supervised release and imposing sentence. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, then counsel may move this
court for leave to withdraw from representation. Counsel’s motion
must state that a copy thereof was served on the client. We dispense
with oral argument because the facts and legal contentions are ade-

   *Rule 36(c) states that unpublished opinions are not binding precedent
in this circuit.
                     UNITED STATES v. GILL                    3
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                    AFFIRMED